Citation Nr: 9906305	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to a compensable evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1949 to 
October 1953.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Recent medical records do not show the veteran as having 
a disability, disease, or condition of the lungs.


CONCLUSION OF LAW

The claim for entitlement to service connection for a lung 
disability is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he suffers from a lung disability, 
that it began while he was in service, and, as such, he 
should receive VA benefits therefor.  A service connection 
claim must be well-grounded.  A well-grounded claim requires 
more than mere allegations; it must be plausible and with 
merit.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  For a claim to be well-grounded, there 
must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show incurrence in service if 
the veteran was engaged in combat and the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (1998).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the United States Court of Veterans Appeals, hereinafter the 
Court, has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for a lung 
disability.  

The service medical records show that the veteran was seen on 
numerous occasions for problems with his lungs.  However, 
those same records also show that the veteran was not 
diagnosed with a chronic, recurring lung disability.  Post-
service medical records do not reveal a diagnosis of a lung 
disability, disease, or condition.  

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury and disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  Given the lack of 
clinical evidence that the veteran now suffers from a lung 
condition, the Board finds that the veteran has not presented 
a well-grounded claim in accordance with Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Rabideau stands for the 
principle that in order for service connection to be granted 
a current disability must be present.  If a disability does 
not presently exist, then the claim will not be plausible, 
and thus, not well-grounded.  

In this instance, there are only the veteran's past 
statements in support of his claim that he actually has a 
lung disability and that said disability is related to his 
service-connected experiences.  Recent medical records do not 
confirm the presence of such a lung condition.  Mere 
contentions of the veteran, no matter how well-meaning, 
without supporting evidence, do not constitute a well-
grounded claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  Therefore, the 
claim fails and service connection is denied.

The Board would add that even if the veteran had a current 
lung condition, the veteran would have to provide credible 
medical evidence that such a condition was related to the 
lung problems he suffered from while he was in service.  The 
veteran could not merely rely on his own contentions that 
such was the case.  In order for a claim to be well-grounded, 
there must be competent medical evidence of a current 
disability, the occurrence of a condition or disability while 
in service, and a nexus between an inservice injury or 
disease and a present disability.  Caluza v. Brown, 7 Vet. 
App. at 506.  Mere contentions of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
etiologically relate any found lung disability with his 
military service or any incident therein do not constitute a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(Where the determinative issue involves medical causation or 
a medial diagnosis, competent medical evidence to the effect 
that claim is "plausible" or "possible" is required.).  
Therefore, even if the veteran did have a lung condition, the 
Board would be forced to find his claim not well-grounded, 
and the claim would be denied.  Edenfield v. Brown, 8 Vet. 
App. 384 (1994) (en banc).


ORDER

Entitlement to service connection for a lung disability is 
denied.



REMAND

The veteran has requested a compensable evaluation for his 
sinusitis.  The proffered private medical records do not 
detail the nature and severity of any past sinus problems 
from which the veteran has suffered.  The evaluation that was 
used to confirm the presence of sinusitis and which allowed 
for a grant of service connection for this condition is, in 
the opinion of the Board, not very detailed.  In order to 
provide with a fair and accurate decision concerning the 
severity of his service-connected sinusitis, it is, 
therefore, the decision of the Board that additional 
information is needed prior to the issuance of a final 
decision on the merits of the claim.  Accordingly, this case 
is REMANDED to the RO for the following action:

1.  The veteran is to be afforded a 
special otolaryngological examination to 
discover the current nature and extent of 
his service-connected sinus disability.  
All indicated special studies should be 
accomplished and the examiner should set 
forth reasoning underlying the final 
diagnosis.  The RO should specifically 
request that the examining VA physician 
comment on what limitation of daily 
activities, if any, is imposed by any 
disorder found, and the physician should 
attempt to obtain a complete history 
about the condition from the veteran.  Of 
interest are the number of times the 
veteran experiences pain and discomfort, 
along with bleeding, congestion, 
headaches, that can be attributed to his 
sinus disability.
 
If deemed necessary by the examiner, the 
veteran should undergo a magnetic 
resonance imaging test, along with x-rays 
of the skull, to determine the nature and 
severity of any condition diagnosed.  The 
claims folder and this Remand are to be 
made available to the examiner for review 
prior to the examination.

2.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.
- 2 -


- 1 -


